DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Status
Claim 1-7 and 15-27 are pending and claims 8-14 are canceled according to preliminary claim amendment filed on 02/25/2021.
Claim Objections
Claim 1, 3-7 are objected to because of the following informalities:  In this case, claims 1, 3-7 recites limitation for performing certain step(s) only if a specific condition is satisfied (If/Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 15, 18, 22 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US20140112130A1, hereinafter Yang in view of Rovner et al. US 20170207976 A1, hereinafter Rovner.
Regarding claim 1, Yang teaches a method for establishing a fast-forwarding table (Yang: Summary), comprising:
when a communication packet is received, determining, according to matching rules of services set in a packet processing policy, a target service matching the communication packet (Yang: [0020] Upon receiving data packets, the scalable forwarding rule manager may search the second table to find a matching forwarding rule, and if the data packets correspond to the service of the second priority level and the matching forwarding rule exists in the second table, load the second forwarding rule set for the service of the second priority level to the corresponding ones of the plurality of switches);
if a fast-forwarding table corresponding to the communication packet is not stored locally (Yang: [0021] If no forwarding rule matching the data packets exists in the second table, the scalable forwarding rule manager may determine that the data packets correspond to a service of a third priority level and sets a third forwarding rule, and load the third forwarding rule to corresponding ones of the plurality of switches. Para. [0078] For packets corresponding to the service of the third priority level, no matching forwarding rule is found in the second table (PRP_table). Therefore, new path information is generated upon a request from the SFRM 11 (S440), the path information is registered in the third table (RAP_table), and the path state is listed as Ready (S450). Afterwards, the SFRM 11 loads a forwarding rule to the switches based on this path information to set a forwarding path (S460), and updates the path state of the path information stored in the third table (RAP_table) to Loaded (S470)), 
obtaining a preset target priority of the target service (Yang: para.  [0069] The reactive forwarding rule, i.e., third forwarding rule setting procedure, for a service of the third priority level having a low access frequency will be discussed. As shown in FIG. 8, the service of the third priority level does not undergo the process of preliminarily setting or creating a forwarding rule ({circumflex over (1)}{circumflex over (2)}). Accordingly, when data packets are generated upon an actual service request ({circumflex over (3)}), the data packets are sent to the SFRM 11 of the network controller ({circumflex over (4)}) because no forwarding rule for the data packets is looked up by the switches, and the SFRM 11 searches the second table (PRP_table) first to find a matching forwarding rule. Since no matching forwarding rule is found in the second table (PRP_table), a forwarding path is determined and loaded to the switches 201, 202, and 203 ({circumflex over (5)}{circumflex over (6)}). Thereafter, the data packets are forwarded along a decided path (Re-Active path) ({circumflex over (7)}{circumflex over (8)})), and 
determining a target resource utilization corresponding to the target priority  (Yang: para. [0069] The reactive forwarding rule, i.e., third forwarding rule setting procedure, for a service of the third priority level having a low access frequency. Para. [0055] The information about forwarding rules stored in the first table 11 (also referred to as PAP_table), the second table 13 (also referred to as PRP_table), and the third table 14 (also referred to as RAP_table) includes Rule ID, which is identification information about a set forwarding rule, Host/VM ID, which is identification information of an end system that has accessed a service, flow information (e.g., Src IP, Dst IP, Port No, traffic rate), Path List, Path State (Ready, Loaded, or Abnormal), and Path Statistics (e.g., Create time, Traffic Statistics Information, etc.))
establishing a fast-forwarding table corresponding to the communication packet (Yang: para.	[0078] For packets corresponding to the service of the third priority level, no matching forwarding rule is found in the second table (PRP_table). Therefore, new path information is generated upon a request from the SFRM 11 (S440), the path information is registered in the third table (RAP_table), and the path state is listed as Ready (S450). Afterwards, the SFRM 11 loads a forwarding rule to the switches based on this path information to set a forwarding path (S460), and updates the path state of the path information stored in the third table (RAP_table) to Loaded (S470)) [0069] The reactive forwarding rule, i.e., third forwarding rule setting procedure, for a service of the third priority level having a low access frequency will be discussed. As shown in FIG. 8, the service of the third priority level does not undergo the process of preliminarily setting or creating a forwarding rule ({circumflex over (1)}{circumflex over (2)}). Accordingly, when data packets are generated upon an actual service request ({circumflex over (3)}), the data packets are sent to the SFRM 11 of the network controller ({circumflex over (4)}) because no forwarding rule for the data packets is looked up by the switches, and the SFRM 11 searches the second table (PRP_table) first to find a matching forwarding rule. Since no matching forwarding rule is found in the second table (PRP_table), a forwarding path is determined and loaded to the switches 201, 202, and 203 ({circumflex over (5)}{circumflex over (6)}). Thereafter, the data packets are forwarded along a decided path (Re-Active path) ({circumflex over (7)}{circumflex over (8)})).
It is noted that Yang does not explicitly disclose: 
determining a target resource utilization threshold corresponding to the target priority according to a preset correspondence between priorities and resource utilization thresholds;
determining whether a current resource utilization is greater than the target resource utilization threshold; and if the current resource utilization is not greater than the target resource utilization threshold.
However, Rovner from the same or similar fields of endeavor teaches the use of:
determining a target resource utilization threshold corresponding to the target priority according to a preset correspondence between priorities and resource utilization thresholds (Rovner: [0035] three types of WAN links, wherein each can corresponding priorities para. [0132] The ES WAN links support multiple ES WAN links with multiple priorities per site. And can be configured with corresponding usage threshold, para. [0134-0135] When the conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available, and the conduit bandwidth usage drops below the % threshold of BWC as specified in decision block 720, such as below the 80% of BWC or in an alternative embodiment below 50% of the bandwidth being supplied by the active paths);
determining whether a current resource utilization is greater than the target resource utilization threshold; and if the current resource utilization is not greater than the target resource utilization threshold (Rovner: para. [0134-0135] When the conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available, and the conduit bandwidth usage drops below the % threshold of BWC as specified in decision block 720, such as below the 80% of BWC or in an alternative embodiment below 50% of the bandwidth being supplied by the active paths). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Rovner in the method of Yang. One of ordinary skill in the art would be motivated to do so for 
to improved techniques for determining tracking and adjusting bandwidth on routing paths over an end-to-end system connecting different LANs via WAN system in the context of an adaptive private network (APN) (Rovner: para. [0003]).

Regarding claim 4, Yang and Rovner teach the method of claim 1, wherein when a plurality of target services matching the communication packet are determined, establishing a fast-forwarding table corresponding to the communication packet if the current resource utilization is not greater than the target resource utilization threshold (Rovner: para. [0134-0135] When the conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available, and the conduit bandwidth usage drops below the % threshold of BWC as specified in decision block 720, such as below the 80% of BWC or in an alternative embodiment below 50% of the bandwidth being supplied by the active paths) comprises: if the current resource utilization is not greater than a maximum threshold in determined target resource utilization thresholds (Rovner: para. [0134-0135] When the conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available, and the conduit bandwidth usage drops below the % threshold of BWC as specified in decision block 720, such as below the 80% of BWC or in an alternative embodiment below 50% of the bandwidth being supplied by the active paths, wherein 80% can be configured as maximum threshold), establishing the fast-forwarding table corresponding to the communication packet (Yang: para. [0078] For packets corresponding to the service of the third priority level, no matching forwarding rule is found in the second table (PRP_table). Therefore, new path information is generated upon a request from the SFRM 11 (S440), the path information is registered in the third table (RAP_table), and the path state is listed as Ready (S450). Afterwards, the SFRM 11 loads a forwarding rule to the switches based on this path information to set a forwarding path (S460), and updates the path state of the path information stored in the third table (RAP_table) to Loaded (S470)) [0069] The reactive forwarding rule, i.e., third forwarding rule setting procedure, for a service of the third priority level having a low access frequency will be discussed. As shown in FIG. 8, the service of the third priority level does not undergo the process of preliminarily setting or creating a forwarding rule ({circumflex over (1)}{circumflex over (2)}). Accordingly, when data packets are generated upon an actual service request ({circumflex over (3)}), the data packets are sent to the SFRM 11 of the network controller ({circumflex over (4)}) because no forwarding rule for the data packets is looked up by the switches, and the SFRM 11 searches the second table (PRP_table) first to find a matching forwarding rule. Since no matching forwarding rule is found in the second table (PRP_table), a forwarding path is determined and loaded to the switches 201, 202, and 203 ({circumflex over (5)}{circumflex over (6)}). Thereafter, the data packets are forwarded along a decided path (Re-Active path) ({circumflex over (7)}{circumflex over (8)})). One of ordinary skill in the art would be motivated to do so for 
to improved techniques for determining tracking and adjusting bandwidth on routing paths over an end-to-end system connecting different LANs via WAN system in the context of an adaptive private network (APN) (Rovner: para. [0003]).

Regarding claims 15 and 18, Yang teaches a network device, comprising: a processor and a machine readable storage medium, wherein the machine readable storage medium stores machine executable instructions executed by the processor, and the machine executable instructions, when executed by the processor (Yang: para. [0087] apparatus and/or method, and may also be implemented with a program for realizing the functions corresponding to the elements of the exemplary embodiments of the present invention, and a recording medium storing the program), cause the processor to perform operations of: and Yang and Rovner disclose all the limitations as discussed in the rejection of claims 1 and 4, and therefore apparatus claims 15 and 18 are rejected using the same rationales.

Regarding claims 22 and 25, Yang teaches a non-transitory machine readable storage medium for storing machine executable instructions, wherein the machine executable instructions, when invoked and executed by the processor (Yang: para. [0087] apparatus and/or method, and may also be implemented with a program for realizing the functions corresponding to the elements of the exemplary embodiments of the present invention, and a recording medium storing the program), cause the processor to perform operations of: and Yang and Rovner disclose all the limitations as discussed in the rejection of claims 1 and 4, and therefore apparatus claims 22 and 25 are rejected using the same rationales.

Allowable Subject Matter
Claims 2-3, 5-7, 16-17, 19-21, 23-24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jalan et al. US 20130100958 A1 in para. [0045] teaches Service gateway 110 obtains service address 331 from service request 301. Service gateway 110 maintains a service policy 471 and determines server address 321 based on service policy 471. Service policy 471 may be based on a relationship between server 200 and service address 331. Service policy 471 includes service address 331 and server address 321. Service gateway 110 selects service policy 471 based on a match between service address 331 obtained from service request 301 and the service address in the service policy 471.
Raleigh US 20120221955 A1 in para. [0096] teaches a network availability state can include, for example, a state or measure of availability/capacity of a segment of a network (e.g., a last edge element of a wireless network). A NBS includes a state or measure of the network usage level or network congestion of a segment of a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468